Citation Nr: 1723820	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  16-48 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a right ankle injury to include traumatic arthritis of subtalar joint. 

2. Entitlement to service connection for residuals of a left ankle injury to include traumatic arthritis of subtalar joint.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 


INTRODUCTION

The appellant is a Veteran who served in the Army from August 1948 to February 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014, December 2014, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina. 

The Veteran was scheduled for a hearing before a Veterans Law Judge of the Board on March 14, 2017. On March 9, 2017 the Veteran submitted a statement canceling his hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board finds that additional development is necessary. The claim file reflects that the majority of the Veteran's service treatment records are fire-related. 

NA Form 13055

The Veteran filed his original claim for entitlement to service connection for a left ankle injury in April 2013. In December 2013, VA submitted a request for the Veteran's medical and service records. In response, in January 2014, the National Personnel Records Center (NPRC) indicated that the Veteran's records were fire related. In December 2013, the Veteran was sent a notice letter which explained that his military records may have been destroyed in a fire, and included a National Archives (NA) Form 13055 for the Veteran to fill out and return in order that the VA could request a thorough search for his military medical records. In a January 2014 rating decision, the RO denied the Veteran's claim, stating that no response was received from the Veteran regarding the NA Form 13055, and thus his in-service injury could not be substantiated. 

After the Veteran submitted new lay evidence, the RO sent a second notice letter containing the NA Form 13055 in October 2014. In December 2014, the RO again denied the Veteran's claim, stating that no reply was received from the Veteran regarding the NA Form 13055. 

In June 2015, the Veteran initiated a claim for both ankles. Again, in August 2015, a notice letter containing the NA Form 13055 was sent to the Veteran. In October 2015, the RO once again denied the Veteran's issues stating that they had not received the NA Form 13055. The Veteran submitted a notice of disagreement for the decision in October 2015. Subsequently, the RO issued a statement of the case (SOC) in August 2016. Thereafter in August 2016, the Veteran submitted a completed NA Form 13055 in an attempt to reconstruct his service treatment records. 

However, the information that the Veteran provided in his NA Form 13055 is inadequate to conduct a specific search to locate any outstanding records; which is the form's purpose. The form states "to enable us to search secondary sources, please provide... the exact month(s) as well as the year of treatment; the year alone is not enough. If you don't know the exact month, the please tell us the season and the year." The Veteran did not provide the exact month, year, or season. He instead provided a period spanning three years, "May 2, 1949 to June 13, 1952." This period is too long to conduct a meaningful search. 

The form also asks the Veteran to provide the "name and location of hospital[s], dispensary[s], or medical facilit[ies] where treated." The Veteran has only provided names of bases where he served. It has already been determined that his service treatment records are fire related and, therefore, any records pertaining to visits to sick call would have been included in the records that were destroyed.  

However, given the fact that the issue is being remanded for other development, the Board will give the Veteran another opportunity to provide a new NA form 13055 with more specific evidence of dates and places of treatment in service, if known. 

VA Examination 

VA will provide a medical examination and/or obtain a medical opinion if the record, including lay and/or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. This duty is heightened where the Veteran's records are fire related. 

In the case at hand, medical evidence within the record shows that the Veteran may have a current disability that may be associated with an event/injury in service. In private medical records from A. T. S, D.P.M. (Dr. S) dated May 2015; Dr. S. found that the Veteran has severe traumatic arthritis in both the ankle and subtalar joint, bilaterally. Moreover, in two medical records dated May 2015 and January 2017, Dr. S. provides a positive medical nexus for the Veteran's traumatic arthritis. However, there are no x-rays to accompany the diagnosis of arthritis and x-ray evidence of arthritis is required.  

The Veteran was not afforded a VA examination in this case. Given that diagnosis of traumatic arthritis but without x-ray evidence of the same, the Board finds that a VA examination is needed to confirm the diagnosis of arthritis and obtain an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and provide a NA Form 13055. Ask the Veteran to complete and submit the NA Form 13055. If the Veteran submits a competed NA Form 13055 with the needed detailed information sufficient to conduct a records' search, take all appropriate steps to obtain service records from alternate sources.

2. The AOJ should arrange for the Veteran to undergo a VA examination by a qualified examiner. The claim file must be made available to the examiner for their review. The examination report must indicate that the claim file was reviewed in conjunction with the report. A copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be accomplished, to include X-rays, and all clinical findings should be reported in detail.

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current bilateral ankle disability found, to include traumatic arthritis as diagnosed by Dr. S. if confirmed by x-ray findings, had its onset during military service or is otherwise related to service. 

The examiner is asked to comment on, as appropriate, Dr. S.'s findings of a positive correlation between the Veteran's service and any bilateral ankle disability found. 

The examiner should also consider the Veteran's lay statements regarding his service in the United States as a test parachutist and an airborne parachute rigger who performed over 100 jumps. 

For each opinion, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). 

3. After completion of the aforementioned, the AOJ should readjudicate the issues on appeal. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


